UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-2180



JOHN J. SWINT,

                                              Plaintiff - Appellant,

          versus

MICHAEL CLIFFORD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-94-821-2)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John J. Swint, Appellant Pro Se.      Ted Myron Kanner, Charleston,
West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm on the reasoning of the district court. Swint
v. Clifford, No. CA-94-821-2 (S.D.W. Va. May 5, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2